—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Defendant failed to support its motion with a copy of the pleadings filed in the action and thus was not entitled to summary judgment (see, CPLR 3212 [b]; Deer Park Assocs. v Robbins Store, 243 AD2d 443; McMahon v Wolverine Worldwide, 233 AD2d 587; Dupuy v Carrier Corp., 204 AD2d 977). (Appeal from Order of Supreme Court, Niagara County, Joslin, J. — Summary Judgment.) Present — Green, J. P., Pine, Hayes, Hurlbutt and Kehoe, JJ.